


110 HR 5161 IH: Green Transportation Infrastructure

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5161
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of Green Transportation
		  Infrastructure Research and Technology Transfer Centers, and for other
		  purpose.
	
	
		1.Short titleThis Act may be cited as the
			 Green Transportation Infrastructure
			 Research and Technology Transfer Act.
		2.FindingsCongress finds the following:
			(1)Transportation infrastructure contributes
			 to the pollution of surface and ground water because it is comprised of
			 impervious surfaces that concentrate contaminants which are introduced into the
			 water supply during storms.
			(2)Scientists and engineers have developed
			 numerous technologies that can be incorporated into transportation
			 infrastructure which control stormwater and mitigate nonpoint source water
			 pollution.
			(3)There has not been widespread
			 implementation of green transportation infrastructure by governments or private
			 industry because of technical, regulatory, and social barriers, such as lack of
			 training and awareness for builders.
			(4)The Federal
			 Highway Administration, in partnership with the Environmental Protection
			 Agency, has the technical expertise and capacity to promote the use of green
			 transportation infrastructure technologies by State and local governments and
			 private industry through education and outreach and technical assistance
			 programs.
			3.Regional Green
			 Transportation Research Centers
			(a)EstablishmentSubchapter I of chapter 55 of title 49,
			 United States Code, is amended by inserting after section 5505 following new
			 section:
				
					5505A.Regional
				Green Transportation Research Centers
						(a)Green
				transportation infrastructure research and technology transferThe Secretary of Transportation shall make
				grants to nonprofit institutions of higher learning or consortia thereof to
				establish and operate university transportation centers to carry out research
				and development and technology transfer activities in the field of green
				transportation infrastructure.
						(b)ObjectivesThe purpose of Centers established pursuant
				to this section shall be to—
							(1)generate
				innovative and cost-effective approaches to mitigating environmental impacts
				throughout the lifecycle of transportation infrastructure;
							(2)develop holistic
				approaches to integrating green infrastructure into existing wastewater
				management systems;
							(3)promote adoption
				of innovative green transportation infrastructure systems by State and local
				governments and the private sector; and
							(4)manage technology
				transfer programs to disseminate information on best management practices in
				the area of green transportation infrastructure to State and local governments
				and the private sector.
							(c)Selection of
				grant recipients
							(1)ApplicationsIn order to be eligible to receive a grant
				under this section, a nonprofit institution of higher learning or consortia
				thereof shall submit to the Secretary an application that is in such form and
				contains such information as the Secretary may require.
							(2)Merit review;
				priorityGrants shall be
				awarded under this section on a merit-reviewed competitive basis.
							(3)Regional
				centersTo the greatest extent practicable, the Secretary shall
				ensure that there is at least one grant recipient from each of the 10 United
				States Government regions that comprise the Standard Federal Regional Boundary
				System.
							(4)Selection
				criteriaExcept as otherwise provided by this section, the
				Secretary shall select each recipient of a grant under this section through a
				merit-reviewed competitive process on the basis of the following:
								(A)Demonstrated
				expertise in transportation research and environmental impacts of
				transportation infrastructure.
								(B)Demonstrated
				research capacity and technology transfer resources.
								(C)Existing or
				proposed partnerships with State and local governments and private industry
				involved in transportation-related construction, environmental impact
				mitigation, or other areas related to green transportation infrastructure
				research.
								(D)Capability to
				provide leadership in developing national best management practices, regional
				best management practices, or both in the field of green transportation
				infrastructure.
								(E)Expertise in
				specific regional climate characteristics which impact the effectiveness of
				green transportation infrastructure technologies and practices.
								(F)Demonstrated
				ability to disseminate results of research and education programs through a
				statewide or regionwide continuing education program.
								(G)The strategic plan
				the recipient proposes to carry out under the grant.
								(d)ActivitiesThe types of activities the Secretary may
				support under this section include the following:
							(1)Research and
				development of innovative technologies, construction techniques, or best
				management processes that mitigate the environmental impact of transportation
				infrastructure, including—
								(A)assessments of the
				lifecycle environmental impact of local existing or planned transportation
				infrastructure;
								(B)integration of
				green transportation infrastructure elements into existing transportation or
				waste management systems; and
								(C)research,
				development, testing, and evaluation of new technologies or best management
				practices.
								(2)Establishment and
				operation of a regional technology transfer program to disseminate information
				on new technologies and best management practices to State and local
				governments, institutions of higher learning, and private industry in the
				region.
							(3)Study of the
				impact of State, local, and Federal regulations on the implementation of green
				transportation infrastructure technologies and practices. These studies shall
				include collaboration with appropriate Federal agencies to evaluate the effect
				of and possible changes to Federal and State regulations that impede
				implementation of green transportation infrastructure.
							(4)Public education campaigns to raise
				awareness of the benefits of green transportation infrastructure technologies,
				including activities to raise awareness and foster collaboration among regional
				governments, private industry, and other public and private
				stakeholders.
							(e)Annual
				meetingThe Secretary shall
				convene an annual meeting of the Centers established pursuant to this section
				in order to foster collaboration and communication among Center participants
				and disseminate best management practices.
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this section.
						(g)DefinitionIn
				this section, the term green transportation infrastructure
				includes infrastructure that—
							(1)preserves and
				restores natural processes, landforms (such as floodplains), natural vegetated
				stream side buffers, wetlands, or other topographical features that can slow,
				filter, and naturally store stormwater runoff and floodwaters for future water
				supply and recharge of natural aquifers;
							(2)utilizes natural
				design techniques that infiltrate, filter, store, evaporate, and detain water
				close to its source;
							(3)minimizes the use
				of impervious surfaces in order to slow or infiltrate precipitation;
							(4)minimizes
				lifecycle energy consumption, including during construction, maintenance, use
				by vehicles, and destruction and recycling; and
							(5)minimizes lifecycle
				air
				pollution.
							.
			(b)Conforming
			 amendmentThe table of sections for such subchapter is amended by
			 inserting after the item relating to section 5505 the following new
			 item:
				
					
						5505A. Regional Green Transportation
				Research
				Centers.
					
					.
			4.Green
			 transportation infrastructure amendmentsSection 504 of title 23, United States Code,
			 is amended—
			(1)in subsection
			 (a)(3)—
				(A)in subparagraph
			 (A)(ii)—
					(i)by striking
			 and at the end of subclause (V);
					(ii)by striking the
			 period at the end of subclause (VI); and
					(iii)by
			 adding at the end the following new subclause:
						
							(VII)the use of green
				transportation infrastructure (as defined in section 5505A(g) of title 49) for
				environmental protection and mitigating environmental impacts of transportation
				construction.
							;
				and
					(B)by adding at the
			 end the following new subparagraph:
					
						(D)Interagency
				coordinationThe Institute shall coordinate the development of
				curriculum and courses with other Federal agencies with expertise in the course
				subject areas.
						;
				and
				(2)in
			 subsection (b)(2)(A)(i) by striking and traffic safety
			 countermeasures and inserting traffic safety countermeasures,
			 and options with respect to green transportation infrastructure (as defined in
			 section 5505A(g) of title 49).
			
